—Judgment, Supreme Court, New York County (Dorothy Cropper and Renee White, JJ., at speedy trial proceedings; William Wetzel, J., at plea and sentence), rendered November 18, 1999, as amended December 9, 1999, convicting defendant of criminally negligent homicide, and sentencing him to a term of 5 months, unanimously affirmed.
Defendant’s motion to dismiss the indictment based on preindictment delay was properly denied (see, People v Singer, 44 NY2d 241, 252-255; People v Taranovich, 37 NY2d 442). The delay of more than 20 years in commencement of the prosecution was not designed to gain a tactical advantage (see, People v Rodriguez, 281 AD2d 375; People v Jones, 267 AD2d 250, lv denied 94 NY2d 949). On the contrary, the delay resulted from an inability to locate defendant despite reasonably diligent efforts (see, People v Suero, 235 AD2d 357, lv denied 89 NY2d 1101). Defendant hampered the efforts to locate him by failing to appear in court on a pending robbery charge, giving false information about his home and work addresses when arrested on the robbery charge, fleeing to another State and using aliases (see, People v Prosano, 279 AD2d 329; People v O’Gara, 239 AD2d 215, lv denied 90 NY2d 861). A balancing of the reason for the delay with all other relevant factors leads to the *219conclusion that defendant was not entitled to dismissal. The original charge of murder was extremely serious, defendant was not incarcerated on the instant charges, and there has been no showing of specific prejudice. Concur — Rosenberger, J. P., Williams, Tom, Wallach and Friedman, JJ.